Title: Adams’ Minutes of the Argument: Court of Vice Admiralty, Boston, March 1768
From: Adams, John
To: 


       Folger vs. Hallowell.
       The Affairs and Transactions of the Customs and Revenue, are very loose. Customs and Duties and subsidies, have from Time to Time been granted by Parliament to his Majesty and the Collection and Management of them has been committed by Parliament to his Majesty, in short the Crown seems to have been entrusted with a discretionary Power by the Parli of appointing as many Sorts of Officers and as many in Number, as are or shall be thought convenient. We hear of Surveyors, Collectors, Searchers, and Comptrollers but there is not any act of Parliament, which describes and limits their Provinces and Powers.
       Compare the Commission of the Commissioners with the Act of Parliament on which it is grounded. How small the Foundation! How mighty the super Structure! Are there no Powers in the Commission which are not pointed out in the Act?
       
       Compare the Act that empowers the King to constitute Commissioners at Home, with the Powers exercisd by them, and by the late Surveyors General as Representatives of them. The Commission empowers to suspend, and remove &c. Does the Act of Parliament enable the K. to give such Powers to Commissioners?
       Where did Mr. Lechmere get his Authority to suspend Mr. Barons as Collector of this Port? He claimed an Authority, and exercised it of suspending. Yet there is no Act of Parliament in the whole Statute Book, that enables the K. or Commissioners of Customs or any Body else to create such an officer as Surveyor General.
       
        Sewall.
       
       Folgiers Commission. Preventive officer. In my behalf. All Temples Authority ceased, on Arrival of Commissioners. Made vs. Claimers. Exclusion of officers and their dues.
       Reputation and Exercise sufficient. 6. G. 1, c. 21, §24. 11. G. 1, c. 30, §32.
       
       Continuance of Deputations &c. after Death of Commissioners. 12. Ann. St. 2, c. 8, §13.
       Comrs. of Customs. 25th. Car. 2, Chap. 7 §3.
       Comrs. of Customs and Lds. of Treasury to appoint officers. 7. & 8. W. 3. Chapt. 22§11.
       
       7. G. 3d
       Mr. Otis. Admitted an officer De Facto, and therfore have given up their Cause. Distinction between King De Jure and De Facto. Maxim officers to be favoured.
       Viners Abridgment Tit. Officers, and Offices G, Plea 2. Keeper of Goal De Facto, and De Jure. Mayor De Facto. G. 4, Plea 2. All Judicial Acts shall be good.Colour of Election all Judicial and Ministerial Acts good.
       
       Evidence that he was in Fact an officer, an officer De Facto.
       If it should appear that the King was deceived in his Grant and issued a Commission to the Commissioners that was void, would it be pretended that all their Acts and Orders through the Continent were void? No. Their Reputation And Exercise, sufficient to make their Acts and orders good.
       All the Officers Comptrollers, Searchers Inspectors and even Commissioners them selves are only Preventive officers, none of them are to collect his Majesty’s Duties.
       Wonderfull Parenthesis (in my Behalf). These Words cant make Folger a Deputy, merely Surplussage, currente Calamo, and may go out again without injuring the Commission.
       If not rejected as surplusage, yet capable of several Constructions that will not vitiate or render void the Commission.
       Whether the Surveyor General had, and the Commissioners have a Power to dismember a Port, or to make any Alterations in a Port, Yet if they will undertake to do it, it must be good till set aside by superiour Authority.
       Lechmere went to England and appointed Coll. Brinley his Deputy in his Absence, and many of the officers got him to allow them salaries &c. Wages, Fees or some thing that they never could get before, and particularly the present Commissioner Paxton got a large sum at that Time.
       
       A Deputy Sherriff would be liable to an Action if he should act after the death of his Principal, but this is not the Case of the Custom House officers. Their Deputations or other Authorities, are not nullified by the Demise of the Crown, any more than the Judges.
       2 Lev. 131. 10. Co.——.
       Sewall. General Question, whether Mr. Folger had any Authority to make the Seizure.
       The supposition of his having another Commission besides this from Temple.
       Q. whether I have not offered such Evidence of his Having no Authority, as shall oblige Folger to produce his some other Commission.
       The Act of 6. G. 1, c. 21, §24. intended for the security of the Officers and off the Revenue. It is inconsistent with Common sense to suppose that the Legislature had any such Case in View, as this before your Honour.
       This Act not extended to America.
       I believe there is no Bottom to this Affair of the Customs.
       By fair Contract the officers entituled to all the Fees within Their District.
       
       In my Behalf, intended to make him Deputy, not to make a new office or officer. No Person can make a Deputy but the Principal. No Surveyor General can make a Deputy Collector, any more than I, as Advocate can make a Deputy Judge of Admiralty, or than your Honour can make Deputy Advocate General.
       Surveyor and Searcher.
      